—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of the State Board of Parole which denied petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding to challenge the denial of his application for parole release. The Attorney-General has advised this Court that the determination at issue has been annulled and a new Parole Board appearance has been scheduled. This proceeding is therefore dismissed as moot (see, e.g., Matter of Martin v Henderson, 159 AD2d 867; see generally, Matter of Hough v New York State Bd. of Parole, 235 AD2d 862, lv dismissed 90 NY2d 884).
Mikoll, J. P., Mercure, Spain, Carpinello and Graffeo, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.